Case 1:18-cv-23919-CMA Document 36 Entered on FLSD Docket 11/14/2018 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-23919-CIV-ALTONAGA/Goodman

  BISMARCK JOSE FRECH GONZALEZ
  and GROVER MUNOZ,

         Plaintiffs,
  v.

  MJM STRUCTURAL CORP., et al.,

        Defendants.
  ____________________________________/

                                              ORDER

         THIS CAUSE came before the Court upon the parties’ Joint Motion for Approval of

  Parties’ Settlement Agreement [ECF No. 35], filed November 13, 2018. The parties seek the

  Court’s approval of their proposed Settlement Agreement and Mutual General Release [ECF No.

  35-1], which includes a provision for the award of attorney’s fees. The Court has carefully

  considered the Motion, Agreement, record, and applicable law.

         Before a court may approve a compromised settlement, it must scrutinize the settlement

  to determine whether it is a fair and reasonable resolution of a bona fide dispute. See Lynn’s

  Food Stores, Inc. v. U.S. ex rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1354–55 (11th Cir. 1982).

  In making the requisite fairness determination, the Court considers the following factors: “(1) the

  existence of collusion behind the settlement; (2) the complexity, expense, and likely duration of

  the litigation; (3) the stage of the proceedings and the amount of discovery completed; (4) the

  probability of plaintiff’s success on the merits; (5) the range of possible recovery; and (6) the

  opinions of counsel.” Mason v. Wyndham Vacation Ownership, Inc., Case No. 6:10-cv-1805-
Case 1:18-cv-23919-CMA Document 36 Entered on FLSD Docket 11/14/2018 Page 2 of 4
                                                      CASE NO. 18-23919-CIV-ALTONAGA/Goodman


  Orl-35GJK, 2012 WL 570060, at *1–2 (M.D. Fla. 2012) (citing Leverso v. SouthTrust Bank of

  Ala., Nat’l Ass’n, 18 F.3d 1527, 1531 n.6 (11th Cir. 1994)).

          Factors the Court considers in determining whether requested attorney’s fees are

  reasonable include:

          1)      the time and labor required;
          2)      the novelty and difficulty of the questions;
          3)      the skill requisite to perform the legal service properly;
          4)      the preclusion of other employment by the attorney due to the acceptance
                  of the case;
          5)      the customary fee;
          6)      whether the fee is fixed or contingent;
          7)      time limitations imposed by the client or the circumstances;
          8)      the amount involved and the results obtained;
          9)      the experience, reputation and ability of the attorneys;
          10)     the “undesirability” of the case;
          11)     the nature and length of the professional relationship with the client; and
          12)     awards in similar cases.

  Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1340 n.7 (11th Cir. 1999) (citation omitted).

          The parties have agreed to settle this lawsuit for $31,000.00. (See Agreement ¶ 2). The

  total breaks down to $10,000.00 to Plaintiff Gonzalez ($5,000.00 for unpaid overtime and

  $5,000.00 for liquidated damages); $10,000.00 to Plaintiff Munoz ($5,000.00 for unpaid

  overtime and $5,000.00 for liquidated damages); as well as $11,000.00 to Plaintiff’s counsel for

  attorney’s fees and costs (see id. ¶¶ 2(i)–(ii)).

          Regarding the attorney’s fees and costs, neither the Motion nor the Agreement includes

  affidavits or exhibits detailing the number of hours Plaintiff’s counsel worked on this case, the

  description of the work done for those hours, and what hourly rates were used to calculate

  reasonable fees. (See generally id.; Mot.). Without that information, the Court cannot scrutinize

  the reasonableness of the attorney’s fees and costs awarded under the Agreement. The “FLSA

  requires judicial review of the reasonableness of counsel’s legal fees to assure both that counsel




                                                       2
Case 1:18-cv-23919-CMA Document 36 Entered on FLSD Docket 11/14/2018 Page 3 of 4
                                                 CASE NO. 18-23919-CIV-ALTONAGA/Goodman


  is compensated adequately and that no conflict of interest taints the amount the wronged

  employee recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th

  Cir. 2009). The “FLSA provides for reasonable attorney’s fees; the parties cannot contract in

  derogation of [the] FLSA’s provisions. . . . To turn a blind eye to [a] . . . fee in an amount greater

  than the amount determined to be reasonable after judicial scrutiny runs counter to [the] FLSA’s

  provisions for compensating the wronged employee.” Id. at 351–52 (emphasis and alterations

  added; citations omitted).

            Additionally, the Agreement contains a confidentiality clause and a liquidated damages

  provision. (See Agreement ¶ 9). Where the Court must approve a settlement, the agreement

  becomes a part of the judicial record and therefore may not be deemed confidential even if the

  parties so consent. See Jessup v. Luther, 277 F.3d 926, 929–30 (7th Cir. 2002). Accordingly,

  parties may not submit a settlement agreement under seal or seek to have it reviewed in camera

  unless there is a compelling interest in secrecy.          Id. at 928.     Nevertheless, while the

  confidentiality provision seems to indicate the parties seek to maintain the Agreement’s

  confidentiality, the parties did not file the Agreement under seal, so it appears on the public

  docket.

            “The district court should reject as unreasonable a compromise that contains a

  confidentiality provision, which is unenforceable and operates in contravention of the FLSA.”

  Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1243 (M.D. Fla. 2010). A liquidated damages

  provision for breach of confidentiality “places the conflict between the purposes of the FLSA

  and the confidentiality obligations of the Agreement in especially stark relief.” Lopez v. Nights

  of Cabiria, LLC, 96 F. Supp. 3d 170, 180 (S.D.N.Y. 2015) (declining to approve proposed




                                                    3
Case 1:18-cv-23919-CMA Document 36 Entered on FLSD Docket 11/14/2018 Page 4 of 4
                                              CASE NO. 18-23919-CIV-ALTONAGA/Goodman


  settlement unless the confidentiality and liquidated damages provisions were removed from the

  agreement).

         As the Motion and Agreement (1) fail to adequately explain or describe the amount of

  Plaintiff’s attorney’s fees and costs; and (2) improperly contain a confidentiality clause and

  corresponding liquidated damages provision, the Court cannot find the Agreement fair and

  reasonable and cannot grant the Motion.

         Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1. The Motion [ECF No. 35] is DENIED without prejudice.

         2. The parties must submit a revised motion and agreement (1) excluding the

             confidentiality clause and liquidated damages provision and (2) providing affidavits

             or exhibits regarding attorney’s fees and costs, that conform to the FLSA by

             November 21, 2018.

         DONE AND ORDERED in Miami, Florida, this 14th day of November, 2018.



                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                4
